Per Curiam.

We do not construe the statement of the city’s expert concerning the numerous sales called to his attention as a refusal on his part to give due consideration thereto. We think that he intended merely to indicate that, in his opinion, said sales were not entitled to great weight as an indication of value, because of the unusual conditions under which they were made. Of course, evidence of numerous sales in the vicinity under circumstances that have continued for a considerable number of years is entitled to due consideration in determining assessments. (See People ex rel. Four Park Avenue Corp. v. Lilly, 267 App. Div. 102, decided herewith.) While receipt of the evidence referred to does not warrant a reversal of the order, we think that all *997the circumstances warrant some further reduction in the valuations, as fixed. We, therefore, modify the order appealed from, as follows:

Land Building Total

1937 $37,500 ■ $82,500 $120,000
1938-39 36,500 81,000 117,500
1939-40 36,000 79,500 115,500
1940-41 36,000 78,000 114,000
1941-42 35,000 76,500 111,500
As so modified the order should be affirmed, with ten dollars costs and disbursements to the relators-appellants.
Present — Townley, Glennon, Untermyer, Cohn and Callahan, JJ.
Order unanimously modified as indicated in opinion and as so modified affirmed, with ten dollars costs and disbursements to the relators-appellants. Settle order on notice.